782 So.2d 981 (2001)
Christopher Todd BENTON, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D00-3696.
District Court of Appeal of Florida, First District.
April 12, 2001.
Christopher Todd Benton, pro se, appellant.
Robert A. Butterworth, Attorney General, and Kimberly R. Wilcox, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
The trial court dismissed without prejudice appellant's 42 U.S.C. § 1983 claim for failure to demonstrate an exhaustion of his administrative remedies. Because the dismissal was without prejudice, the order is *982 neither a final order nor an appealable nonfinal order under Florida Rule of Appellate Procedure 9.130. See Augustin v. Blount, Inc., 573 So.2d 104 (Fla. 1st DCA 1991). If appellant is unable or unwilling to amend the complaint to correct the defect, the proper course is to so advise the court and request entry of a final order of dismissal with prejudice which may be appealed. See Ponton v. Gross, 576 So.2d 910, 912 (Fla. 1st DCA 1991).
DISMISSED.
MINER, KAHN and WEBSTER, JJ., concur.